Title: To Alexander Hamilton from Staats Morris, 25 January 1800
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry 25 Januy 1800
          
          Within a short period I applied to the Secy. of War for a new barge for the use of this Garrison, the old one having gone so far to decay, as no longer to be fit for use—He directed that I should state the necessity of one to you, which I have the honor of doing at this time, & am with the highest respect and regard Sir Your Obedt. Servt.
          
            Staats Morris
            Capt. Commdg
          
          Majr. Genl. Hamilton 
        